Exhibit 10(hh)


FOURTH AMENDMENT
TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN
AGREEMENT

        This FOURTH AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN
AGREEMENT (“Fourth Amendment”) is made and entered into as of November 8, 2004
between CLARION TECHNOLOGIES, INC., a Delaware corporation (the “Company”), its
subsidiaries party hereto (the Company and its subsidiaries are referred to
individually as a “Loan Party” and collectively as the “Loan Parties”), jointly
and severally, as borrowers and WILLIAM BLAIR MEZZANINE CAPITAL FUND III, L.P.,
a Delaware limited partnership (“WBMCF”), the Emilie D. Wierda Living Trust
dated 3/1/94, William Beckman, Thomas Wallace, the Craig Wierda Grantor Retained
Annuity Trust, dated January 31, 1994, and the Emilie Wierda Grantor Retained
Annuity Trust, dated January 31, 1994, (together with WBMCF, each a “Lender” and
collectively, as the “Lenders”).

R E C I T A L S

        A.     Pursuant to that certain Amended and Restated Senior Subordinated
Loan Agreement dated as of December 27, 2002, as amended by that certain Waiver,
Consent and First Amendment to Amended and Restated Senior Subordinated Loan
Agreement dated April 14, 2003, that certain Second Amendment to Amended and
Restated Senior Subordinated Loan Agreement dated as of April 23, 2004 and that
certain Consent and Third Amendment to Amended and Restated Senior Subordinated
Loan Agreement dated as of August 2, 2004 (and as further amended, restated or
otherwise modified, the “Loan Agreement”) between the Loan Parties and the
Lenders, the Lenders and Loan Parties agreed to amend and restate the terms of
an existing senior subordinated loan agreement.

        B.     The Loan Parties, Bank One, NA, as Agent and the Senior Lenders
are entering into a seventh amendment to amended and restated credit agreement
dated as of the date hereof (the “Senior Seventh Amendment”), pursuant to which
Senior Lenders, among other things, are agreeing to amend the terms of a senior
loan agreement.

        C.     The Loan Parties have requested, and the Lenders have further
agreed, to amend selected provisions of the Loan Agreement upon the terms and
conditions as hereinafter set forth.

        D.     Based upon the foregoing recitals, and without waiving any rights
or remedies other than those expressly waived herein, Lenders are willing to
amend the terms of the Loan Agreement under the terms and conditions expressly
set forth herein.

A G R E E M E N T S

        NOW, THEREFORE, in consideration of the agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

--------------------------------------------------------------------------------



        1.        Incorporation of Recitals. The foregoing recitals are
incorporated herein by reference and made a part of this Fourth Amendment.

        2.        Definitions. All capitalized terms used herein without
definition shall have the meanings given to them in the Loan Agreement, as
amended by this Fourth Amendment.

        3.        Amendment of the Loan Agreement. Subject to the Loan Parties’
performance of their obligations to Lenders hereunder on the date hereof, the
parties hereto agree to amend the terms of the Loan Agreement as follows:

        (a)        The following definitions shall be added to Section 1.1 of
the Loan Agreement in the proper alphabetical order:


          “Fourth Amendment” shall mean that certain Fourth Amendment to Amended
and Restated Senior Subordinated Loan Documents dated as of November 8, 2004
between the Loan Parties and the Lenders as the same may be amended,
supplemented, restated or otherwise modified from time to time.


          “Fourth Amendment Closing Date shall be deemed to mean the date of the
Fourth Amendment if and when the conditions for effectiveness of the Fourth
Amendment are satisfied as provided therein.


        (b)        Section 6.17 of the Loan Agreement shall be amended by
deleting clauses (b), (c) and (d) thereof and replacing them with the following
new clauses (b), (c) and (d):


        “(b)       Minimum EBITDA. The Loan Parties shall not permit EBITDA to
be less than (i) $1,170,000 for the Company’s fiscal quarter ending on or about
December 31, 2004 or (ii) $1,980,000 for the fiscal quarter ending on or about
March 31, 2005 or any fiscal quarter thereafter; such amount to be determined in
each case in accordance with GAAP for the period of such fiscal quarter then
ending.


        (c)              Senior Debt to EBITDA Ratio. The Loan Parties shall not
permit the Senior Debt to EBITDA Ratio to be greater than 2.365 to 1.00 as of
the end of the Company’s fiscal quarter ending on or about December 31, 2004 or
the end of any fiscal quarter thereafter; such ratio to be determined in each
case in accordance with GAAP using the ratio of Senior Debt as of the end of
each such fiscal quarter to EBITDA for the period of four consecutive fiscal
quarters of the Company then ending.


        (d)              Total Debt to EBITDA Ratio. The Loan Parties shall not
permit the Total Debt to EBITDA Ratio to be greater than 4.675 to 1.00 as of the
end of the Company’s fiscal quarter ending on or about September 30, 2004 or the
end of any fiscal quarter thereafter; such ratio to be determined in each case
in accordance with GAAP using the ratio of Total Debt as of the end of each such
fiscal quarter to EBITDA for the period of four consecutive fiscal quarters of
the Company then ending.”


-2-

--------------------------------------------------------------------------------



        4.        Fourth Amendment Conditions. The Fourth Amendment and the
obligations of Lenders contemplated hereby shall be governed by and subject to
the following terms and conditions:

        (a)        receipt of this Fourth Amendment to Amended and Restated
Senior Subordinated Loan Documents, duly executed by the Loan Parties and
Lenders;


        (b)        receipt of copies of all documents evidencing corporate
action taken by each Loan Party with respect to the consummation of the
transactions contemplated by this Fourth Amendment, including but not limited
to, resolutions of the Board of Directors of each Loan Party authorizing the
execution, delivery and performance by such Loan Party of this Fourth Amendment;


        (c)        receipt of a certificate of each Loan Party, signed by its
chief executive officer or president, to the effect that: (i) all of the
representations and warranties of such party contained in this Fourth Amendment
are true and correct as of the date hereof; (ii) such party has complied with
and performed all of the terms, covenants and agreements contained in the Senior
Subordinated Loan Documents which are to be complied with or performed by such
party on or before the date hereof; and (iii) no Event of Default or Potential
Event of Default has occurred and is continuing;


        (d)        receipt of the Senior Seventh Amendment, certified by the
Loan Parties’ secretary or president to be true and correct and in full force
and effect and any and all other documents, agreements, certificates and
instruments executed or delivered in connection therewith, each in form and
substance satisfactory to Lenders in their sole discretion; and


        (e)        receipt of the execution and delivery or obtainment of such
other instruments, documents, agreements, certificates, instruments, consents,
waivers, opinions and information as Lenders may reasonably request.


The Company shall provide the documents specified in (a) – (e) in a form
reasonably acceptable to Lenders.

        5.        Representations and Warranties of the Loan Parties. As a
further inducement for the Lenders to consent to the transactions contemplated
by this Agreement, the Loan Parties hereby represent and warrant to Lenders
that:

        (a)        The Loan Parties have the requisite power and authority to
execute, deliver and carry out this Fourth Amendment and the transactions
contemplated hereby.


        (b)        The execution and delivery of this Fourth Amendment, the
Senior Seventh Amendment and the consummation by the Loan Parties of the
transactions contemplated hereby or thereby has been duly authorized by all
necessary action and other consents, approvals and the like required on the part
of the Loan Parties.


-3-

--------------------------------------------------------------------------------



        (c)        Neither the execution and delivery by the Loan Parties of
this Fourth Amendment or the Senior Seventh Amendment nor the consummation of
the transactions contemplated hereby or thereby, nor compliance by the Loan
Parties with the terms, conditions and provisions hereof or thereof, shall (i)
conflict with or result in a breach of the terms, conditions or provisions of,
(ii) constitute a default under, (iii) result in the creation of any lien,
security interest, charge or encumbrance upon its capital stock or assets
pursuant to, (iv) give any third party the right to accelerate any obligation
under, (v) result in a violation of or (vi) require any authorization, consent,
approval, exemption or other action by or notice to any court or administrative
or governmental body pursuant to the Certificate or Articles of Incorporation or
by-laws of the Loan Parties or any law, statute, rule or regulation to which the
Loan Parties are subject, or any agreement, instrument, order, judgment or
decree to which the Loan Parties are subject.


        (d)        This Fourth Amendment and the Senior Seventh Amendment have
been duly and validly executed and delivered by the Loan Parties and constitute
legal, valid and binding obligations, and all such obligations of the Loan
Parties are enforceable in accordance with their respective terms.


        (e)        No event has occurred and is continuing and no condition
exists which would constitute an Event of Default or Potential Event of Default.


        (f)        All representations and warranties of the Loan Parties in the
Loan Agreement remain true and correct as of the date hereof (except for non
material changes to certain schedules previously delivered as of the Second
Amendment Effective Date) as though originally made on and as of the date hereof
and will be true and correct after giving effect to the amendments set forth in
Section 3 hereof.


        (g)        Each Loan Party represents that: (a) it has no intention to
file or acquiesce in the filing of any bankruptcy or insolvency proceeding
hereafter, absent Lender’s approval of such proceeding; and (b) the period
commencing on the Fourth Amendment Closing Date and ending on the Senior
Termination Date is sufficient for such Loan Party to accomplish the commitments
it has undertaken in this Fourth Amendment.


        6.        Release and Indemnity.

        (a)        Each Loan Party does hereby release and forever discharge
each Lender (in such Person’s capacity as a Lender and not in such Person’s
capacity as officer, director or Affiliate of a Loan Party) and each Affiliate
thereof and each of their respective employees, officers, directors, partners,
trustees, agents, attorneys, successors, assigns or other representatives from
any and all claims, demands, damages, actions, cross-actions, causes of action,
costs and expenses (including legal expenses), of any kind or nature whatsoever,
whether based on law or equity, which any of said parties has held, whether
known or unknown, for or because of any matter or thing done, omitted or
suffered to be done on or before the actual date upon which this Fourth
Amendment is signed by any of such parties (i) arising directly or indirectly
out of this Fourth Amendment, or any other documents, instruments or any other
transactions relating thereto and/or (ii) relating directly or indirectly to all
transactions by and between each Loan Party and any Lender or any of its
respective directors, partners, officers, agents, employees, attorneys or other
representatives.


-4-

--------------------------------------------------------------------------------



        (b)        Each Loan Party shall and hereby does indemnify each Lender
and each Affiliate thereof and their respective directors, partners, officers,
employees and agents from, and hold each of them harmless against, any and all
losses, liabilities, claims or damages (including reasonable legal fees and
expenses) to which any of them may become subject, insofar as such losses,
liabilities, claims or damages arise out of or result from the execution by any
Lender or Loan Party of this Agreement or any investigation, litigation or other
proceeding (including any threatened investigation or proceeding) relating to
the foregoing or any of the other Senior Subordinated Loan Documents, and the
Loan Parties shall reimburse each Lender and each Affiliate thereof and their
respective directors, partners, officers, employees and agents, upon demand for
any expenses (including legal fees) reasonably incurred in connection with any
such investigation or proceeding; but excluding any such losses, liabilities,
claims, damages or expenses incurred by reason of the gross negligence, bad
faith or willful misconduct of the Person to be indemnified or in connection
with disputes exclusively between Lenders.


        (c)        Without limiting any provision of this Fourth Amendment, it
is the express intention of the parties hereto that each Person to be
indemnified hereunder or thereunder shall be indemnified and held harmless
against any and all losses, liabilities, claims or damages: (i) arising out of
or resulting from the sole ordinary or contributory negligence of such Person or
(ii) imposed upon said party under any theory of strict liability. Without
prejudice to the survival of any other obligations of the Loan Parties hereunder
and under the other Senior Subordinated Loan Documents, the obligations of the
Loan Parties under this Section 6 shall survive the termination of the Senior
Subordinated Loan Documents and the other Senior Subordinated Loan Documents and
the payment of the Obligations.


        7.        Miscellaneous.

        (a)        Further Assurances. The Loan Parties shall, from time to time
at the request of the Lenders holding a majority in interest of the Loans, do
all further acts and things as may in the opinion of such Lenders be necessary
or advisable to effectuate the transaction and other matters contemplated
hereby, including, without limitation, the modification of or amendment to any
other agreements, certificates or instruments to which the Loan Parties are a
party.


-5-

--------------------------------------------------------------------------------



        (b)        Notices. All notices and other communications given to or
made upon any party hereto in connection with this Agreement shall be in
accordance with Section 8.6 of the Loan Agreement.


        (c)        Joint and Several Liability. Except as specifically set forth
herein, the liability of each Loan Party under this Fourth Amendment and the
other agreements in general shall be joint and several, and each reference
herein to the Loan Parties shall be deemed to refer to each such Loan Party. In
furtherance and not in limitation of Lenders’ rights and remedies hereunder or
at law, each Lender may proceed under this Agreement and the other agreements
against any one or more of the Loan Parties in their absolute and sole
discretion for any of the obligations of the Loan Parties or any other liability
or obligation of the Loan Parties arising hereunder.


        (d)        Survival. All representations, warranties, covenants,
indemnifications, consents and agreements of the Loan Parties contained herein
or made in writing in connection herewith shall survive the execution and
delivery of this Fourth Amendment and, except as set forth otherwise herein,
shall remain in effect through the date that all amounts due hereunder are paid
to Lenders.


        (e)        Entire Agreement. This Fourth Amendment and the instruments
to be delivered by the parties pursuant to the provisions hereof constitute the
entire agreement between the parties hereto with respect to the subject matter
hereof.


        (f)        Counterparts. This Fourth Amendment may be executed in any
number of counterparts and by any party hereto on separate counterparts, each of
which, when so executed and delivered, shall be an original, but all such
counterparts shall together constitute one and the same instrument. Delivery of
a counterpart by facsimile shall be deemed to be delivery of an original
counterpart hereto.


        (g)        Captions. Section captions used in this Fourth Amendment are
for convenience only, and shall not affect the construction of this Fourth
Amendment.


        (h)        No Further Amendments. Except as specifically amended hereby,
the terms and provisions of the Loan Agreement shall remain in full force and
effect.


[Remainder of this page intentionally left blank]

-6-

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment
to Amended and Restated Senior Subordinated Loan Agreement to be executed and
delivered by their duly authorized officers as of the day and year first above
written.

WILLIAM BLAIR MEZZANINE CAPITAL FUND III, L.P.
  By: William Blair Mezzanine Capital Partners III, L.L.C., its general partner


By:   /s/ Terrance M. Shipp
          ——————————————
Name:  Terrance M. Shipp
          ——————————————
Title:   Managing Director
          ——————————————



-7-

--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE


FOURTH AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN AGREEMENT

Emilie D. Wierda Living Trust dated 3/1/94


By:   /s/ Craig Wierda
          ——————————————
Name: Craig Wierda
          ——————————————
Title: Trustee
          ——————————————



/s/ William Beckman
——————————————
William Beckman




/s/ Thomas Wallace
——————————————
Thomas Wallace


-8-

--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE


FOURTH AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN AGREEMENT

CRAIG WIERDA GRANTOR RETAINED ANNUITY TRUST,
DATED JANUARY 31, 1994


By:   /s/ Greg Bego
          ——————————————
        Greg Bego, Trustee



EMILIE WIERDA GRANTOR RETAINED ANNUITY TRUST,
DATED JANUARY 31, 1994


By:   /s/ Greg Bego
          ——————————————
        Greg Bego, Trustee


-8-

--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE


FOURTH AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN AGREEMENT

CLARION TECHNOLOGIES, INC.


By:    /s/ Edmund Walsh
          ——————————————
Name:  Edmund Walsh
          ——————————————
Title:  CFO
          ——————————————








CLARION REAL ESTATE, LLC.


By:    /s/ Edmund Walsh
          ——————————————
Name:  Edmund Walsh
          ——————————————
Title:  CFO
          ——————————————






-9-